Broyles, C. J.
The accused was adjudged guilty of a criminal offense, in the police court of the City of Thomasville. On November 27, 1935, the judge of the superior court refused to sanction the petition for certiorari; and on December 2-1, 1935, the bill of exceptions was presented to the judge and certified by him. The bill of exceptions not having been tendered to the judge within twenty days after the date of the judgment complained of, this court is without jurisdiction to entertain the ease, and the writ of error is

Dismissed.


MacIntyre and Guerry, JJ., concur.